DECISION AND JUDGMENT ENTRY
Relator, Larry Taylor, has filed a petition for a writ of mandamus. On January 25, 2001, this court issued a decision and judgment entry holding this case in abeyance for ten days to allow relator to comply with Loc.R. 7 of the Sixth District Court of Appeals by attaching a certificate from an appropriate officer of the institution in which he is incarcerated to his affidavit of indigency. Although relator did refile his affidavit of indigency fifteen days after our order,
he did not attach a certificate from an officer at Mansfield Correctional Institution setting forth the amount of funds that relator has on deposit with that institution. Accordingly, relator's petition is dismissed at relator's costs.
It is so ordered.
  ____________________ KNEPPER, J.
James R. Sherck, J., Richard W. Knepper, J., Mark L. Pietrykowski,P.J., CONCUR.